Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a first contact coupled to the first end of the first semiconductor layer and formed from a first material having a first work-function; a second contact coupled to the second end of the first semiconductor layer and formed from a second material having a second work-function; a first gate electrode coupled to the first surface of the first semiconductor layer and formed from a third material having a third work-function; and a second gate electrode coupled to the second surface of the first semiconductor layer and formed from a fourth material having a fourth work-function, wherein at least one of the first work-function is different from the second work-function, or the third work-function is different from the fourth work-function” as required by claim 1; “a first contact formed from a first material having a first work-function to the first end of the semiconductor layer; coupling a second contact formed from a second material having a second work- function to the second end of the semiconductor layer; coupling a first gate electrode formed from a third material having a third work-function to the first surface of the semiconductor layer; and coupling a second gate electrode formed from a fourth material having a fourth work-function to the second surface of the semiconductor layer, wherein at least one of the first work-function is different from the second work-function, or the third work-function is different from the fourth work-function: as required by claim 16; and “a first 

Claims 1-17 and 19-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844       

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844